Case 1:19-cv-05523-SDG Document 54 Filed 11/16/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

BERKELEY VENTURES II, LLC
Plaintiff,

Civil Action File No.

Vv. 1:19-cv-05523-SDG

SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

Defendants.

 

 

 

MOTION OF NON-PARTY PATRICK GAHAN TO INTERVENE AND
MEMORANDUM OF LAW IN SUPPORT

 

Non-Party Patrick Gahan (“Mr. Gahan’”’) respectfully submits this Motion to
Intervene and Memorandum of Law in Support. Mr. Gahan seeks to intervene in
this matter for the limited purpose of filing his Motion to Disqualify Busch,
Slipakoff, Mills & Slomka, LLC as Counsel of Record for Plaintiff Berkeley
Ventures II, LLC. Copies of Mr. Gahan’s Motion and Brief are attached hereto as
Exhibits A and B.

I. FACTUAL BACKGROUND
Mr. Gahan is a member of the Board and a shareholder in Defendant Sionic

Mobile Corporation (“SMC”). (Affidavit of Patrick Gahan (“Gahan Aff”) Doc. 50-

4841-5570-7089 v.1

 

 

 
Case 1:19-cv-05523-SDG Document 54 Filed 11/16/20 Page 2 of 7

3, Para. 2.) Plaintiff Berkeley Ventures II, LLC (“Berkeley”) has alleged in its
Complaint that Mr. Gahan, as a Board member, was part of an alleged scheme to
defraud Berkeley Ud. at Para. 7), and engaged in other unlawful actions including
but not limited to failing to disclose charitable donations of SMC stock made at
purportedly inflated valuations. (U/d. at Para 9.) Berkeley has also labeled Gahan as
the “Key Board Member” in its Complaint which alleges securities fraud and
common law fraud and demands punitive damages. (/d. at Para. 10-11.) Berkeley’s
claims for damages in its Complaint, for at least $1,600,000, directly affect Mr.
Gahan and his interests as a shareholder and as a Board member. (id. at Para. 13.)
Lead counsel for Berkeley is Bryan Busch (“Busch”). Mr. Busch’s law
partner, Adam Slipakoff (“Slipakoff’), was Mr. Gahan’s lawyer for over four years,
including during the period from 2015 to 2017. (Ud. at Para. 17.) Mr. Slipakoff
directly advised Mr. Gahan about estate planning and charitable activities, including
the charitable trusts and donations of SMC stock that Mr. Gahan made in 2015. (d.

at Para. 16-17.)' Mr. Slipakoff’s law firm has now alleged that these same charitable

 

1In her September 2, 2020 Order, Judge Evans noted that SMC “first became aware
of Slipakoff on December 1, 2015, in regard to a donation of Sionic stock that Patrick
Gahan (‘Gahan’), a Sionic stockholder and Board member, wanted to make to
various foundations and charities. To help facilitate the donation, Slipakoff LLP,
as Gahan’s lawyers, requested a division of an existing Sionic stock certificate into
multiple smaller certificates. On December 4, 2015, Gahan introduced Slipakoff to

2

4841-5570-7089 v.1
Case 1:19-cv-05523-SDG Document 54 Filed 11/16/20 Page 3 of 7

is not heard. Simply stated, there is no question that an attorney-client relationship
previously existed between Mr. Gahan and Mr. Slipakoff, which is substantially
related to the present matter. While SMC has filed its own renewed motion to
disqualify, Mr. Gahan’s interests cannot be fully protected unless he is permitted to
intervene.

In In re Yarn Processing Patent Validity Litigation, 530 F.2d 83 (5" Cir.
1976), the former Fifth Circuit Court of Appeals stated that a non-party whose
interests are threatened by its counsel’s representation of the plaintiff in pending
litigation is entitled to intervene as of right and press for the attorney’s
disqualification. In that case, one of the defendants filed a motion to disqualify
plaintiff's counsel on the grounds that the plaintiffs firm had previously represented
it with respect to the same subject matter. In response, the plaintiff dismissed that
defendant from the lawsuit. The court noted that if the dismissed defendant “viewed
its interests threatened by the continued representation of [plaintiff] by [plaintiffs
counsel],” the dismissed defendant “could have intervened as of right under Rule
24(a) of the Federal Rules of Civil Procedure, and it could have pressed for the
disqualification of [plaintiff's counsel].” Jd. at 88. That is exactly what Mr. Gahan

is doing here.

4841-5570-7089 v.1

 

 
Case 1:19-cv-05523-SDG Document 54 Filed 11/16/20 Page 4 of 7

B. Permissive Intervention is Likewise Appropriate.

Mr. Gahan also meets the criteria for permissive intervention because he “has
a claim or defense that shares with the main action a common question of law or
fact.” Fed. R. Civ. P. 24(b). Like SMC, Mr. Gahan is entitled to seek
disqualification of Plaintiffs counsel on the grounds that an attorney-client
relationship previously existed between Mr. Gahan and Mr. Slipakoff, and Plaintiff's
claims in this lawsuit are substantially related to the subject matter of Mr. Slipakoff’s
representation of Mr. Gahan.
Il. CONCLUSION

WHEREFORE, Mr. Gahan respectfully moves the Court to grant his Motion

to Intervene.

4841-5570-7089 v.1

 

 
Case 1:19-cv-05523-SDG Document 54 Filed 11/16/20 Page 5 of 7

4841-5570-7089 v.1

Respectfully submitted,

/s/ S. Wade Malone

 

S. Wade Malone

Georgia Bar No. 468015
wade.malone@nelsonmullins.com
Michelle W. Johnson

Georgia Bar No. 759611
michelle.johnson@nelsonmullins.com
Nelson Mullins Riley & Scarborough LLP
201 17" Street, 17" Floor

Atlanta, GA 30363

Telephone: (404) 322-6000

Attorneys for Movant Patrick Gahan
Case 1:19-cv-05523-SDG Document 54 Filed 11/16/20 Page 6 of 7

CERTIFICATE OF COMPLIANCE
I certify that the foregoing was prepared using Times New Roman font,
14-point type, which is one of the font and print selections approved by the Court in
L.R. 5.1(C).

This 16" day of November 2020.

/s/ S. Wade Malone
Georgia Bar No. 468015

 

Attorney for Movant Patrick Gahan

4841-5570-7089 v.1

 
Case 1:19-cv-05523-SDG Document 54 Filed 11/16/20 Page 7 of 7

CERTIFICATE OF SERVICE
I hereby certify that on this day I filed the within and foregoing Motion of
Non-Party Patrick Gahan to Intervene and Memorandum of Law in Support
with the Clerk of Court by using the CM/ECF system, which will send electronic

notification of such filing to the following:

Bryan E. Busch
Laura Mirmelli
Busch, Slipakoff, Mills & Slomka, LLC
Riverwood 100, 21st Floor
3350 Riverwood Parkway
Atlanta, GA 30339

Simon Jenner
Richard J. Baker
Baker Jenner LLLP
201 Interstate North Parkway, SE
Suite 100
Atlanta, GA 30339

This 16" day of November 2020.

/s/ S. Wade Malone
Georgia Bar No. 468015

 

Attorney for Movant Patrick Gahan

4841-5570-7089 v.1

 
